SCHWAB, C. J.
This is a contested adoption matter in which the natural mother and her present husband are seeking to adopt the only child born of the marriage between the mother and her former husband. The child is presently just under six years of age. The trial judge found that the natural father had willfully deserted the child (ORS 109.324) and granted the petition for adoption.
The natural parents of the child were divorced in December of 1965 and the mother was awarded custody. In March of 1966 the mother remarried and the child has lived with the mother and her present husband since that time. The uncontroverted testimony is that from the time of the divorce until the adoption petition was filed in January of 1969 the father proffered no support for the child and for all practical purposes maintained no communication, physical or otherwise, -with the child. The testimony of the father’s psychiatrist was that the father, although mentally competent except for two periods of 10 days to two weeks each, one in 1965 and one in 1968, was and is emotionally disturbed. No useful purpose is to be served by setting out the details of his personal problems. The trial judge in his oral opinion given from the bench showed that he was well aware of the rule set out in Simons et ux v. Smith, 229 Or 277, 366 P2d 875 (1961), that in adoption proceedings the welfare of the child is not material until either consent or one of the other statutory criteria has been established — that only then does it become the right and duty of- the court to determine whether the adoption of the child will be for the child’s welfare and best interests. We adopt the trial judge’s findings:
“[Witnesses] and Mr. Voorhies in talking about *493himself all 'indicate that he is a retiring, gentle, unaggressive person, who has a disposition to not press issues, or want to create problems, and this is a. virtue, but it is a virtue that is consistent with willful desertion.
“The Court feels here that there was effective withdrawal from the parental relationship during the entire portion of the period from the time of the decree until now; that some portion of this is capable of explanation because of his mental involvement, but some of it is abdication of his relationship for the very best of motives, but nevertheless abdication of his relationship; but willful desertion for a good reason is as much a basis for termination of parental rights and granting of adoption as is willful desertion for bad reasons.
“The Court says all this with the knowledge that this will be to some extent a blow to Mr. Voorhies. I suspect it will be a greater blow to his parents. It would appear to me that he is making a good man of himself. It would appear that the responsibility for maintaining an active relationship on a fairly limited basis with a boy whom he barely knows, not through any fault of his own, would be a responsibility that might interfere with his capacity to make his own life. This may sound like cold comfort to him.
“The Court feels that the best interests of the child will unquestionably be with his mother and adoptive father; and the Court particularly doesn’t want Mr. Voorhies to feel that there is in the Court’s adjudication here any, as Mrs. Saltveit says, any feeling that he is unworthy in the sense that the Court is passing upon him moral judgment or imposing upon him moral condemnation because it is not.”
Affirmed.